Order filed February 13, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00931-CV
                                   ____________

                              NINA GARZA, Appellant

                                        V.

    MOMENTUM AUDI D/B/A AUDI CENTRAL HOUSTON, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-37157

                                     ORDER

      The notice of appeal in this case was filed November 29, 2017. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. On January 11, 2018, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record on or before February 28, 2018. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                        PER CURIAM